Ruffin, C. J.
The judgment must be affirmed. The covenant was not negotiable, and the assignment enr’-i *409have no effect on the legal right to sue on it, if it had been so intended. But there was no such intention.— The purpose was merely to make Freeman and Houston, the agents of Cook and Taylor, so that they might accept the staves on behalf of the owners. Nor, does the attachment help the defendant. The garnishment stated an in-' debtedness to Taylor, the sole defendant in the attachment,'on an obligation to deliver staves to Taylor — being a different instrument from that to Cook & Taylor, now sued on. The difference is not formal merely, but essential to the rights of the parties, as the liability of the garnishee depended on it; since the effects of a firm are not subject to attachment for the separate debt of one of the parties. Jarvis v. Hyer, 4 Dev. 367.
P¿r Curiam. Judgment affirmed.